Complaint for superintending control, motion for immediate consideration, and petition for interim suspension are considered. The motion for immediate consideration is granted. The Tenure Commission shall promptly file a supplemental *966complaint stating with more specificity the allegations contained in paragraphs 3, 4, 5, 6, 7, and 12 of its formal complaint no. 21, and serve a copy of the supplemental complaint on plaintiff. The complaint for superintending control is denied in all other respects and we retain no further jurisdiction thereof. Consequently, the petition for interim suspension filed on behalf of the Michigan Judicial Tenure Commission is denied without prejudice. We retain no further jurisdiction.
Cholette, Perkins & Buchanan for plaintiff. Joseph P. Regnier for the Michigan Judicial Tenure Commission, defendant.